Opinion issued September 29, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00182-CV
____________

CITY OF WHARTON, CITY OF PASADENA, AND CITY OF
GALVESTON, Appellants

V.

HOUSTON LIGHTING & POWER COMPANY AND HOUSTON
INDUSTRIES FINANCE, INC., Appellees




On Appeal from the 269th Judicial Court
Harris County, Texas
Trial Court Cause No. 96-016613




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keye, and Hanks.